Charles P. Daly, Chief Justice.
I fully agree with Judge Van Brunt. The plaintiff himself introduced and proved the trust deed he had executed to secure his indebtedness to the defendants, which was stated in the deed to be $1,197.47; for the payment of which, he had given his four promissory notes, one of which, for $400, was declared, by the instrument, to have been given at the execution of the deed, and made payable four months thereafter; and yet, after having given this instrument in evidence, the plaintiff was allowed, under the defendants’ objection, and in direct violation of the rule that parol contemporaneous evidence is inadmissible to contradict or vary the terms of a valid written instrument, to prove by his own oral testimony, that, instead of his being indebted to the defendants as he had declared in the instrument, upon the said note, for $400, the defendants, after the execution of the instrument, were on the contrary indebted in that amount to him; that the agreement between him and the trustee was, that the indebtedness should be put in the trust deed at $1,197.47, instead of $797, the real amount, with the understanding and agreement, between the trustee, acting for the de- • fendants, and the plaintiff, that the defendants, after the execution of the instrument, were to pay him the amount of this difference ($400), of which he had received $50; and upon this evidence, in direct contradiction to the written instrument, he recovered against the defendants in this action, a judgment for $297.16.
There could not be a more clear and palpable violation of the rule, than is presented upon this state of facts. ¡Nor, in view of the plaintiff’s oral account of the transaction, and the contradiction of his account by his own attorney who drew the *504trust deed and the defendant Aitken, a better illustration of the wisdom of holding parties to what they have put in writing in the instruments executed by them, except in those cases of mutual mistake or fraud, which entitle a party to be relieved in equity, from the legal effect of the writing. This was not a case of mutual mistake, for the plaintiff admits, by the evidence given by him, that he deliberately allowed a statement to be put in the trust deed,'which he knew to be untrue. He testifies that his stock and fixtures were valued, at the time of the execution of the deed, at $6,500; that his debts were about $3,000 ; and that he gave a trust deed of all this property to secure a debt due to the defendants, for only $797.47, increasing the amount to $1,197.47, upon an assumed promissory note of $400. That this was done because he was entitled to an exemption by the laws of the District of Columbia of $400, which he would lose by the voluntary execution of a trust deed; and that this private arrangement was made so that he might be enabled to get back the $400 from the defendants. He testified first, that the stock was taken (valued) at $4,400, and the fixtures at $2,000, making together, $6,400, or as he called it, $6,500. He afterwards testified, on the redirect, that the value of the stock on hand, delivered to the trustee, was $200; and the fixtures were worth $1,800; and afterwards, that the goods sold at the trustee’s sale for $1,780. This testimony was allowed to take the place of the written statement, and to support a judgment against the defendants, in direct violation of what was expressed in the instrument. In other words, parties’ rights, instead of being determined by the written instrument which the plaintiff had executed, were disposed of upon conflicting oral testimony. If this could be allowed, there would be little value or security in written instruments, the effect of which might be wholly destroyed by oral testimony, leaving the rights to be determined, not by the instruments, but by the uncertain result of conflicting testimony.
Beach, J., concurred.
Judgment reversed and new trial ordered, with costs to abide event.